Citation Nr: 1828522	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  14-27 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher evaluation for an anxiety disorder, currently rated as 10 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2007 to October 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran was last afforded a VA examination to assess the severity of his service-connected anxiety in October 2010.  At his March 2018 Board hearing, the Veteran stated he experiences anxiety attacks and that his mind feels chaotic.  He also reported sleep disturbance and nightmares and trouble concentrating.  A May 2018 Statement in Support of Claim reported that the Veteran was no longer employed due to a physical altercation with another employee.  The Veteran also reported in August 2013 that he felt his anxiety disorder had worsened, and he reported symptoms of social avoidance and frequent panic attacks.  Additionally, a June 2011 Social Security Administration determination found that one of the Veteran's severe impairments included his anxiety disorder.  As a result, there is evidence that the Veteran's anxiety symptoms have increased in severity since the October 2010 examination.  To ensure that the record reflects the current severity of the Veteran's service-connected anxiety disorder on appeal, a more contemporaneous examination is warranted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

Further, while the June 2011 Social Security Administration (SSA) determination is of record, the medical records underlying that determination are not.  These records must be obtained on remand.  

Additionally, the Veteran notes that he receives treatment at the Gainesville and Lake City VAMCs.  Accordingly, on remand, his updated treatment records should be obtained and added to his electronic claims file.  

Finally, because resolution of entitlement to TDIU is intertwined with the outcome of the claim being remanded, the Board will defer consideration of this issue.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (holding that two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit an additional VA Form 21-8940 detailing his employment history and annual income since September 2009.

2.  Make arrangements to obtain the Veteran's VA treatment records, dated from September 2009 forward.

3.  Obtain from the SSA a copy of the June 2011 decision regarding the Veteran's claim for disability benefits, as well as copies of all medical records underlying that determination; and all follow-up determinations and records to include those related to the termination of the Veteran's SSA benefits in 2014.

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the severity of his anxiety disorder. Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be used for this purpose.

The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner. The examination report must reflect that such a review was undertaken. The examination should include any necessary diagnostic testing or evaluation.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected anxiety disorder on his employment.

The examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected anxiety disorder, particularly with respect to his ability to obtain and maintain employment. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

